Citation Nr: 1008730	
Decision Date: 03/08/10    Archive Date: 03/17/10

DOCKET NO.  03-14 340	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New York, 
New York


THE ISSUE

Entitlement to service connection for a psychiatric disorder.  


ATTORNEY FOR THE BOARD

M. Carsten, Counsel


INTRODUCTION

The Veteran served on active duty from January 1963 to July 
1964 and from April 1969 to September 1972.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a June 2002 decision by the Department 
of Veterans Affairs (VA) Regional Office (RO) in New York, 
New York, which determined that new and material evidence had 
not been received to reopen a claim of entitlement to service 
connection for a psychiatric condition, identified as 
schizophrenia with depressive reaction, and a claim of 
service connection for a psychiatric condition, identified as 
passive-aggressive reaction.  

In January 2005, the Board recharacterized the claim as a 
single issue and remanded for additional development.  In 
March 2006, the Board denied the claim to reopen.  The 
Veteran appealed this decision and in June 2007, the United 
States Court of Appeals for Veterans Claims granted a joint 
motion to remand the case to the Board.  

In August 2007, the Board reopened the claim of entitlement 
to service connection for a psychiatric disorder and remanded 
the issue for further development.  The case has since 
returned to the Board.  

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

Pursuant to the Board's August 2007 remand, a VA examination 
was requested to determine the nature, date of onset, and 
etiology of any currently diagnosed psychiatric disorder.  By 
letter dated in November 2009, the AMC notified the Veteran 
that an examination was requested and that it was his 
responsibility to cooperate in the development of the claim 
and report for the scheduled examination.  

On December 4, 2009, the Compensation Supervisor at the VA 
Medical Center indicated that the Veteran cancelled his 
appointment twice and that he would call at a later date to 
reschedule.  It was noted that the Veteran was not sure when 
he would be able to report for an examination.  

On December 18, 2009, a VA Form 21-0820, Report of General 
Information, was completed by a Public Contact Representative 
at the Philadelphia RO.  This form indicates the Veteran 
contacted VA and stated that he cancelled his VA examination 
because he felt he did not need it; however, he now felt that 
he needed the examination and he was requesting to have the 
appointment rescheduled.  This form was received at the New 
York RO in February 2010 and at the Board in March 2010.  The 
Board observes that a supplemental statement of the case was 
issued by the AMC on December 30, 2009 and that the appeal 
was recertified to the Board prior to this evidence being 
associated with the claims file.  

As the Veteran has indicated a willingness to attend the 
necessary VA examination and has specifically requested that 
it be rescheduled, the Board finds that additional remand is 
required.  See 38 C.F.R. § 3.159(c)(4) (2009).  

Accordingly, the case is REMANDED for the following action:

1.  The Veteran should be afforded a VA 
psychiatric examination to determine the 
nature, date of onset and etiology of any 
currently diagnosed psychiatric disorder.  
The examiner must determine whether any 
diagnosed psychiatric disorder is related 
to any in-service incident or injury.  Any 
and all indicated evaluations, studies and 
tests deemed necessary by the examiner 
should be accomplished.  A clear rationale 
for all opinions is required, and a 
discussion of the facts and medical 
principles involved would be of 
considerable assistance to the Board.  The 
Veteran's claims folders must be made 
available to the examiner for review in 
conjunction with the examination.  In the 
report the following matters must be 
addressed:

?	The examination report must 
identify any currently disabling 
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New York, 
New York


THE ISSUE

Entitlement to service connection for a psychiatric disorder.  


ATTORNEY FOR THE BOARD

M. Carsten, Counsel


INTRODUCTION

The Veteran served on active duty from January 1963 to July 
1964 and from April 1969 to September 1972.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a June 2002 decision by the Department 
of Veterans Affairs (VA) Regional Office (RO) in New York, 
New York, which determined that new and material evidence had 
not been received to reopen a claim of entitlement to service 
connection for a psychiatric condition, identified as 
schizophrenia with depressive reaction, and a claim of 
service connection for a psychiatric condition, identified as 
passive-aggressive reaction.  

In January 2005, the Board recharacterized the claim as a 
single issue and remanded for additional development.  In 
March 2006, the Board denied the claim to reopen.  The 
Veteran appealed this decision and in June 2007, the United 
States Court of Appeals for Veterans Claims granted a joint 
motion to remand the case to the Board.  

In August 2007, the Board reopened the claim of entitlement 
to service connection for a psychiatric disorder and remanded 
the issue for further development.  The case has since 
returned to the Board.  

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

Pursuant to the Board's August 2007 remand, a VA examination 
was requested to determine the nature, date of onset, and 
etiology of any currently diagnosed psychiatric disorder.  By 
letter dated in November 2009, the AMC notified the Veteran 
that an examination was requested and that it was his 
responsibility to cooperate in the development of the claim 
and report for the scheduled examination.  

On December 4, 2009, the Compensation Supervisor at the VA 
Medical Center indicated that the Veteran cancelled his 
appointment twice and that he would call at a later date to 
reschedule.  It was noted that the Veteran was not sure when 
he would be able to report for an examination.  

On December 18, 2009, a VA Form 21-0820, Report of General 
Information, was completed by a Public Contact Representative 
at the Philadelphia RO.  This form indicates the Veteran 
contacted VA and stated that he cancelled his VA examination 
because he felt he did not need it; however, he now felt that 
he needed the examination and he was requesting to have the 
appointment rescheduled.  This form was received at the New 
York RO in February 2010 and at the Board in March 2010.  The 
Board observes that a supplemental statement of the case was 
issued by the AMC on December 30, 2009 and that the appeal 
was recertified to the Board prior to this evidence being 
associated with the claims file.  

As the Veteran has indicated a willingness to attend the 
necessary VA examination and has specifically requested that 
it be rescheduled, the Board finds that additional remand is 
required.  See 38 C.F.R. § 3.159(c)(4) (2009).  

Accordingly, the case is REMANDED for the following action:

1.  The Veteran should be afforded a VA 
psychiatric examination to determine the 
nature, date of onset and etiology of any 
currently diagnosed psychiatric disorder.  
The examiner must determine whether any 
diagnosed psychiatric disorder is related 
to any in-service incident or injury.  Any 
and all indicated evaluations, studies and 
tests deemed necessary by the examiner 
should be accomplished.  A clear rationale 
for all opinions is required, and a 
discussion of the facts and medical 
principles involved would be of 
considerable assistance to the Board.  The 
Veteran's claims folders must be made 
available to the examiner for review in 
conjunction with the examination.  In the 
report the following matters must be 
addressed:

?	The examination report must 
identify any currently disabling 
psychiatric disorder state.  

?	The examiner must indicate whether 
it is at least as likely as not 
that any currently diagnosed 
psychiatric disorder is 
etiologically related to either of 
the Veteran's periods of  active 
duty service.  In so doing the 
examiner must address whether it 
is at least as likely as not that 
the Veteran presented the 
prodromal signs of any currently 
diagnosed psychiatric disorder 
during either term of service.  

?	The examiner must also opine 
whether it is clearly and 
unmistakably evident that the 
Veteran had a chronic psychiatric 
disorder which preexisted his 
April 1969 entrance into his 
second term of military service.  
A disorder is "clearly and 
unmistakably evident" if 
reasonable people cannot disagree 
that the disorder was evident.  If 
so, the examiner must provide the 
evidentiary basis for such a 
conclusion.  

?	If a disorder clearly and 
unmistakably preexisted service, 
the examiner must indicate whether 
the disorder increased in severity 
in service, to include whether 
such increase resulted from an in-
service injury or activities, or 
due to the natural progression of 
the disorder.  If in-service 
aggravation is found, the examiner 
must attempt to quantify the 
degree of additional disability 
resulting from the aggravation.  
If any increase was due to the 
natural progression of the 
disorder the basis for that 
finding must be fully explained.

?	A complete rationale for all 
opinions expressed must be 
provided

2.  After the development requested has 
been completed, the AMC/RO must review the 
examination report to ensure that it is in 
complete compliance with the directives of 
this REMAND.  If the report is deficient 
in any manner, the AMC/RO must implement 
corrective procedures at once.

3.  The Veteran is to be notified that it 
is his responsibility to report for the 
examination and to cooperate in the 
development of the claim.  The 
consequences for failure to report for a 
VA examination without good cause include 
denial of the claim.  38 C.F.R. §§ 3.158, 
3.655 (2009).  In the event that the 
Veteran does not report for the 
aforementioned examination, documentation 
must be obtained which shows that notice 
scheduling the examination was sent to the 
last known address.  It must also be 
indicated whether any notice that was sent 
was returned as undeliverable.  

4.  Upon completion of the above requested 
development and any additional development 
deemed appropriate, readjudicate the issue 
of entitlement to service connection for a 
psychiatric disorder.  All applicable laws 
and regulations should be considered.  If 
the benefit sought on appeal remains 
denied, the Veteran and his 
representative, if any, should be provided 
with a supplemental statement of the case.  
An appropriate period of time should be 
allowed for response.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2009).


_________________________________________________
DEREK R. BROWN
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2009).


